Citation Nr: 1410527	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-45 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a bilateral wrist (also claimed as hand) disability.

3. Entitlement to service connection for a head injury with memory loss. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to service connection for a bilateral knee disability, a bilateral wrist/hand disability, and a head injury with memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a March 1992 rating decision, the RO denied the Veteran's initial claim for service connection for a bilateral knee disability. 

2. New evidence received since the March 1992 rating decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. A March 1992 rating decision that denied service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a bilateral knee disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened. Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible. Kutscherousky v. West, 12 Vet. App. 369 (1999).  For a claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted an original claim for service connection for a bilateral knee disability in November 1991, contending that he injured both knees during service in December 1984 in Honolulu, Hawaii.  The RO denied the Veteran's claim for service connection for a bilateral knee injury in a March 1992 rating decision.  The evidence of record at the time of the decision included the Veteran's service medical records, which did not document complaints or a diagnoses relating to a knee injury, and an October 1991 post-service VA medical report that showed complaints of knee pain and a history of knee trauma playing football "several years ago," but no objective findings of a current bilateral knee disability.  Based on the evidence, the RO concluded that the Veteran did not have a bilateral knee disability as a result of his military service.  The Veteran was notified of the RO's decision but he did not appeal it.  Therefore, that decision became final. 38 U.S.C.A. § 7105 (West 2002). 

In May 2009, the Veteran requested that his claim be reopened.  The additional evidence associated with the file includes May 2009 and April 2010 lay statements in which the Veteran detailed his in-service bilateral knee injury.  In these statements, the Veteran asserted that he injured both knees while playing football at a Marine base in Hawaii, and that he received medical treatment (including the issuance of crutches) at the base hospital.  He states that he was on crutches for a period of 6 months and that his knees continued to bother him at the time of his discharge from service and to the present day.  

The additional evidence also includes VA treatment records documenting complaints of bilateral knee pain, as well as a diagnosis of bilateral knee osteoarthritis/degenerative joint disease in May 2009.  A December 2009 VA treatment note also shows complaints of knee pain since injuring both knees during service while playing football.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for arthritis of the bilateral lower extremities.  The new evidence, in part, consists of the VA and private treatment records showing diagnoses of bilateral knee degenerative joint disease/osteoarthritis, and the Veteran's competent lay statements regarding a continuity of orthopedic knee symptomatology since his active duty service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran currently has a diagnosed arthritis condition that may be related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible. See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a bilateral knee disability (i.e. evidence of an in-service occurrence, a continuity of orthopedic symptomatology, and a current diagnosis) and the service connection claim is reopened. See 38 C.F.R. § 3.156(a).  Thus, the claim for a bilateral knee disability is reopened.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

As an initial matter, the Board notes that the Veteran requested a Central Office Board hearing in Washington, D.C. See November 2010 substantive appeal.  Subsequently, the RO sent a February 2011 appeals notification letter (i.e., a letter notifying the Veteran that the Board received his appeal) to the Veteran's home address of record, but the letter was returned to the RO as undeliverable (notations from the U.S. Postal Service included "return to sender," "attempted - not known," and "unable to forward").  Thereafter, an August 2011 letter from the Board informing the Veteran of his October 2011 Central Office hearing was likewise returned by the U.S. Postal Service as undeliverable.  The Veteran did not report to the October 2011 hearing.  Subsequent notations in VA's Veterans Appeals Contact and Locator System (VACOLS) system reflect that the Veteran was rescheduled for a Central Office hearing in October 2013 but he "cancelled" his hearing.  VACOLS also noted that there was a pending IHP. 

To date, the claims file (to include Virtual VA) contains no subsequent communications from the Veteran, to include any requests to reschedule his cancelled hearing; no VA Form 21-22a or VA Form 21-22 with respect to representation; no informal hearing presentation (IHP); and no written communication from the Veteran since the submission of his November 2010 VA Form 9.  

Significantly, information contained in the claims file suggests that the Veteran may very well be homeless at this point. See March 2010 Mental Health Veteran Housing Program Interim Note (Homeless Program).  In light of the above, upon remand, efforts to obtain a current mailing address for the Veteran pursuant to the provisions outlined in M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail) must be made.  

Additionally, while the claim is on remand, the RO/AMC should undertake necessary action to clarify the Veteran's representation, if any.  In order to designate a recognized organization or individual as his or her representative, a claimant must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative or a VA Form 21-22a, Appointment of Individual as Claimant's Representative. 38 C.F.R. §§ 20.602, 20.603 (2013).  In this case, there does not appear to be either a VA Form 21-22 or a VA Form 21-22a of record.  Hence, on remand, the RO/AMC should clarify the Veteran's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 or a VA Form 21-22a.

The Veteran has also alleged in-service treatment for his claimed bilateral knee disability at the Marine Base hospital in Hawaii (the Marine Corps Base Hawaii (MCBH) at Kaneohe Bay) in approximately December 1984.  Although the Veteran expressly requested that VA obtain these records on his behalf, to date, no such efforts have been made. See April 2010 Notice of Disagreement.  Hospitalization records are sometimes kept separately from other service treatment records.  Given the question at issue in this case, the Board finds that they are relevant and the necessary efforts to obtain them must therefore be undertaken. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013) (the duty to assist requires VA to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the service department, and VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Also, having decided that that the Veteran's claim for a bilateral knee disability should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary. See Shade, supra.  In this case, as mentioned above, the claims file now includes evidence of currently diagnosed osteoarthritis/degenerative joint disease affecting the bilateral knees, and the Veteran's competent statements regarding in-service injury and continuity of knee symptomatology since service.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his claimed bilateral knee disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran additionally contends that his current bilateral wrist/hand condition is a direct result of his military occupational specialty (MOS).  He specifically asserts that he worked in motor transport unit and routinely drove trucks 10 hours a day, 5 days a week.  He states that this excessive driving caused pain/injury in both wrists, and that his current wrist pain/problems originated in-service. See April 2010 Notice of Disagreement.  He also states that his wrists became painful during boot camp while doing push-ups, and other physical exercises. See November 2009 Claim. 

VA treatment records dated in March and November 2009 confirm diagnoses of degenerative joint disease of the bilateral wrist joints, as well as degenerative joint disease of the radiocarpal joints (with x-ray evidence of previous trauma).  A service treatment record (date unknown) apparently reflects some complaints related to "sore muscles" (and a diagnosis thereof) and a notation that the right wrist was within normal limits.  The service records do confirm that the Veteran's MOS was that of a motor vehicle operator and that he was in a Motor Transport unit.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  

In this case, the Board notes that the Veteran is competent under the law to describe what he experienced while in military service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding the onset of wrist pain while driving trucks in-service, and given that his MOS was a motor vehicle operator, and the fact that there is evidence of a current bilateral wrist/hand disability, along with the Veteran's competent reports of ongoing wrist symptomatology/pain since service, the Board finds that the Veteran should be provided with a VA examination to determine the nature and etiology of his claimed bilateral wrist/hand disability. 

Finally, regarding the claimed head injury with memory loss, the Board finds that it would be premature to render a decision on service connection in light of the potentially outstanding VA treatment records (note: the most recent VA treatment records contained in the claims file are dated in March 2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current mailing address.  Efforts to obtain this information should include those set forth at M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail), and contact with the Homeless Coordinator at the VA Medical Center in Dallas.  All efforts to obtain an accurate mailing address should be documented in the claims folder.

2. Thereafter, clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file. 

3. Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claims following the procedures set forth in 38 C.F.R. § 3.159.  This should include a request for all VA treatment records dated since March 2010 to the present.  

The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e). 

4. Thereafter, schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any bilateral knee and hand/wrist disorders found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

With regard to any bilateral knee and bilateral hand/wrist disorders observed, to include the already diagnosed degenerative joint disease of these joints, the examiner shall express an opinion as to whether it is at least as likely as not (a 50 percent possibility or greater) that any disabilities affecting the Veteran's bilateral knees and wrists/hands are related to or had its onset in service.  The Veteran contends that he injured both knees while playing football during service, which required him to be on crutches for six months.  The Veteran contends that he worked in a motor transport unit and routinely drove trucks 10 hours a day, 5 days a week and that the excessive driving caused pain/injury to both wrists.  Also, he contends that his wrists became painful during boot camp while doing push-ups, and other physical exercises.  

In providing the requested opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his orthopedic disorders, and the continuity of such symptomatology.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative, if any, should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


